             Case 2:21-cv-00919-EFB Document 3 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LISA BELYEW,                                       No. 2:21-cv-0919-EFB P
12                         Petitioner,
13              v.                                       ORDER
14    HOVEY,
15                         Respondent.
16

17             Petitioner is confined to the Central California Women’s Facility. The Clerk of the Court

18   opened this action on May 20, 2021, upon receipt of a document filed by petitioner entitled “(1)

19   Petitioner’s Request to Augment the Record and (2) for a 60-Day Extension in Which to File a

20   Federal Writ of Habeas Corpus, 28 U.S.C. § 2254.” ECF No. 1. On page seven of the filing,

21   petitioner states that she “filed for a stay and abeyance on or about April 17, 2021.” Id. at 7.

22   Court records confirm that petitioner made such request in an action she is already litigating,

23   Belyew v. Pallares, No. 2:19-cv-0294-JAM-AC, ECF No. 30. Thus, it appears that petitioner did

24   not intend to commence a new action with her two-part request but rather, to file it in the action

25   she is already litigating. Because petitioner did not intend to commence this action, the court will

26   direct the Clerk of the Court to close this case.

27   /////

28   /////
                                                         1
        Case 2:21-cv-00919-EFB Document 3 Filed 06/14/21 Page 2 of 2


 1          Accordingly, it is ORDERED that the Clerk of the Court is directed to file petitioner’s
 2   “(1) Petitioner’s Request to Augment the Record and (2) for a 60-Day Extension in Which to File
 3   a Federal Writ of Habeas Corpus, 28 U.S.C. § 2254” (ECF No. 1), nunc pro tunc, in the action
 4   designated Belyew v. Pallares, No. 2:19-cv-0294-JAM-AC (E.D. Cal.) and to close this case.
 5   DATED: June 14, 2021.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
